Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 6/30/2021 claimed priority of date 7/31/19.
2.    Claims 1-15 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sistla et al. (“Sistla”), U.S. Patent No. 9,141,166 and Sultenfuss et al. (“Sultenfuss”), U.S. Patent Application Publication No. 2018/0373289.
Regarding Claim 1, Sistla teaches a power source device [col-7 lines: 35-47(a power supply provide power to power domain, or power sink)] comprising:
a bus interface to couple to a power sink device [Fig-6(bus connection of devices 621 – 624)];
a power supply interface to couple to a power supply [Fig-6(see bus connection from power module 625];
a power measurement controller to measure a total power consumption of the power sink device and the power source device [col-8 lines: 19-35(determining total power consumption “based on events/activity” and energy consumption is also measured of the “power domain” as power for the “power domain may be limited” by a power source as described in col-7 lines: 35-47) and Fig-6 -7];
a power contract manager to select a power delivery contract for the power sink device based on the total power consumption, a power supply rating of the power supply and a previous power delivery contract [col-8 line: 36 to col-9 line: 53 and col-13 lines: 16-29 (“power module 625 to determine energy … for each of devices 621-624 based on energy consumption over current control period … previous control period and power limit”, in other words, a power delivery contract is assigned based on total power consumption, previous power consumption and based on limited power for domain as described above (or see col-7 lines: 35-46) where the limited power for the power domain is based on power rating of the power supply for the domain)]; and
a power delivery controller to deliver power to the power sink device according to the selected power delivery contract [col-9 lines: 19-53 (as the device “consume power” when “power is allocated to meet power limit”)]. Sistla does not disclose expressly a universal serial bus interface to couple to a power sink device.
In the same field of endeavor (power delivery contract establishment in a power storage adapter), Sultenfuss teaches a universal serial bus interface (172) to couple to a power sink (information handling system 100) device [Para: 0046-0048(“variable power bus 142, may support power delivery from a power source port of a power source USB device to a power sink port of a power sink USB device”) and Fig-1].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Sistla’s teachings of a bus interface to couple to a power sink device with Sultenfuss’s teachings of a universal serial bus interface to couple to a power sink device for the purpose of having a flexibility of directing power in either direction in order to be configured as a sink device or a power source device depending on what kind of other USB devices are connected with [Sutenfuss, para: 0048] in order to enhance power management for information handling system. 
Regarding Claim 3, Sistla teaches wherein the power measurement controller is to measure the total power consumption at predefined intervals [col-13 (lines: 16-29(“energy module 625 is to determine an energy budget next control period …”)].
Regarding Claim 4, One of ordinary skill in the art would modify Sistla’s teachings to wherein the power contract manager is to update the predefined intervals based on the selected power delivery contract based on design requirement.
Regarding Claim 5, Sistla teaches wherein the power contract manager is to:
lower the power delivery contract from the previous power delivery contract when the total power consumption exceeds a power supply rating (when “consume less power … reduce the power limit”): and
increase the power delivery contract from the previous power delivery contract when the total power consumption does not exceed the power supply rating [col-17 lines: 1-12(“performance is premium, the power limit is increased”)].
Regarding Claim 6,  Claim 6 is rejected on grounds corresponding to the reasons given above for claim 1 and Sistla furthermore discloses when the total power consumption does not exceed a power supply rating and the power delivery contract may be increased, increase the power delivery contract from the previous power delivery contract [col-13 line: 41 to col-14 line: 59(“when the maximum is not met the credit is able to spent in later …”)].
Regarding Claim 7, Sistla teaches wherein the instructions further cause the processor to:
communicate the power delivery contract to a power delivery controller to provide power to the power sink device according to the power delivery contract [col-9 lines: 19-53 (as the device “consume power” when “power is allocated to meet power limit” via a communication process with power delivery controller)].
Regarding Claim 8, Sultenfuss teaches wherein the power delivery contract is selected from predefined power delivery contracts [Para: 0046 and Table-1(includes pre-set power delivery as per USB power delivery revision 2.0)].
Regarding Claim 9, Sistla teaches wherein the power delivery contract is incremented from the previous power delivery contract based on the total power consumption and the previous power delivery contract [col-8 lines: 47-65(when power is “reallocated to the high consumption device”)] and col-17 lines: 1-12(“performance is premium, the power limit is increased”)].
Regarding Claim 10, Sistla teaches wherein total power consumption comprises a period average total power consumption [col-9 lines: 1-18(Running Average Power Limit)]. 
Regarding Claim 11, One of ordinary skill in the art would modify Sistla’s teachings of calculating total power consumption to have a moving average total power consumption based on design requirement in order to have an efficient system.
Regarding Claim 12, Claim 12 is rejected on grounds corresponding to the reasons given above for claims 1 & 5 and Sultenfuss furthermore discloses a power sink device comprising a power delivery controller interconnected with the universal serial bus interface [Para: 0046 (embedded controller 180) and 0046-0048]. 
Regarding Claim 13, Sistla teaches wherein the basic input/output system is further to: update a low threshold based on the power delivery contract (“dynamic decision for allocating power/energy budget under a power limit” to update low power threshold); and
when the system power level is below the low threshold, release the power consumption of the central processing unit from the processor power limit [col-9 line: 41-53 and col-13 line: 41 – col-14 line: 59(when “power domain may also be dynamically controlled” is interpreted as controlling power limit such as lifting the power limit in case power consumption is below a threshold)].
Regarding Claims 14 and 15, Sultenfuss teaches delivering power to a device connected to a USB power interface based on a power contract and terminating the power delivery when determining the device is drawing less power than the contracted amount [abstract and Para: 0004].  One of ordinary skill in the art would modify the Sultenfuss’s teachings of terminating power delivery contract to a USB port to achieve terminating power delivery to USB port to disable/shut down universal serial bus charging ports when the power delivery contract is below a contract threshold for the purpose of dynamically allocating power to devices having higher power requirement from available power instead of proving power to a device that is utilizing less than a contracted amount of power in order to optimize power usage in a system.

4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sistla and Sultenfuss as applied to claim 1 above (hereinafter, “Sistla-Sultenfuss”), and further in view of Danesh et al. (“Danesh”), U.S. Patent No. 9,151,818.
Regarding Claim 2, Sistla-Sultenfuss teaches all the limitation of claim 2 as described rejecting claim 1   above.    Sistla-Sultenfuss does not disclose expressly wherein the power measurement controller comprises:
a shunt resistor through which current drawn by the power sink device and the power source device passes:
a current sense amplifier to detect a voltage drop across the shunt resistor and amplify the detected voltage drop to generate a voltage representation; and
a voltage divider circuit to scale the voltage representation according to a predefined power supply interpretation to provide the total power consumption of the power sink device and the power source device.
 	In the same field of endeavor (voltage measurement circuit for transmission and distribution power in a system), Danesh teaches power measurement controller [Fig-1(10)] comprises:
a shunt resistor (shunt register 20) through which current drawn by a power sink device (18) and a power source device passes [col-15 lines: 46-51 (shunt register 20 situated between sink device 18 and power source 12) and Fig-1(20)];
a current sense amplifier (amplifier 462) to detect a voltage drop across the shunt resistor and amplify the detected voltage drop to generate a voltage representation [col-16(4-33) and col23(21-50), voltage measurement circuit 400 measuring voltage across shunt register (20) having configuration arrangement 460 including voltage detection amplifier 462 to sense voltage across register 20)]; and
a voltage divider circuit (compose of first register 210 and second register 212) to scale the voltage representation according to a predefined power supply interpretation to provide the total power consumption of the power sink device and the power source device col-18(11) to col-19(11), “potential divider … first register 210 in series with a second register 212”].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Sistla-Sultenfuss’s teachings of a USB bus interface to couple to a power sink device and a power source device with Danesh’s teachings of  a power measurement controller having a shunt register between power sink and power source, an amplifier to detect voltage across the shunt register and a voltage divider to represent total power consumption for the purpose of  improving “measuring power which provides for improved of line voltage, whereby accurate power measurement may be” [Danesh, col-3(1-2)] provided to a device according to a power contract. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187